DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Kingdom of the Netherlands on 7/23/2018. It is noted, however, that applicant has not filed a certified copy of the NL2021377 application as required by 37 CFR 1.55.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 18-21, drawn to an interposer and method of forming the interposer, classified in B01L2300/0829.
II. Claims 10-13, drawn to a flow cell, classified in B01L2300/0887.
III. Claims 14-17, drawn to an interposer, classified in B01L3/502715.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have materially different designs. For instance, invention II relates to a flow cell having a first and second substrate, which are not required in the interposer of invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs. For instance, the interposer of invention III requires a first release liner disposed on the first adhesive layer and a second release liner disposed on the second adhesive layer and these elements are not required in invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs. For instance, the interposer of invention III requires a first release liner disposed on the first adhesive layer and a   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Chase J. Brill on 4/29/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 18-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US PGPub 2015/0375226) in view of Watanabe et al (US PGPub 2007/0085334).
Regarding Claim 1, Yoo teaches an interposer (referred to as thin film valve 100, which is being viewed as an interposer since the valve 100 serves to supply electricity through an electric wave) (see [0105], [0195] and Figure 1A)  comprising: 
a base layer (referred to as intermediate substrate 2) having a first surface (a top surface) and a second surface (a bottom surface) opposite the first surface (see Figure 1A and [0108]-[011]);
 a first adhesive layer (referred to as first adhesive tape 1a) disposed on the first (top) surface of the base layer (see [0108], [0136] and Figure 1a) , the first adhesive layer comprising acrylic adhesive (see [0022] and [0027]);
 a second adhesive layer (referred to as second adhesive tape 2a)  disposed on the second surface of the base layer (see Figure 1a, [0110] and [0140]), the second adhesive layer comprising acrylic adhesive (see [0022] and [0027]); and 
a plurality of microfluidic channels (referred to as channels 22a, 22c) extending through each of the base layer, the first adhesive layer, and the second adhesive layer (see Figure 1A. [0119] and [0139]). 
In addition, Yoo teaches that fluid hole closing membrane 30 can be formed by installing at least one of black vinyl, black hot melt adhesive, black thermoplastic resin, black polyester film, black paint coated PVDF, black polyethylene film, black PET the 
Yoo does not explicitly disclose that the base layer comprises black PET. 
In the analogous art of layered devices, Watanabe et al teaches an indicator device 101, which includes a plurality of layers, including a protective layer 11, a reflective layer (hereinafter also referred to as a liquid crystalline layer or a cholesteric liquid crystalline layer) 12, a substrate layer (adherent PET layer) 13, a first pressure-sensitive adhesive layer 14, a diffractive layer 15, a second pressure-sensitive adhesive layer 16, a base layer (black-colored PET layer) 17, a third pressure-sensitive adhesive layer (attachment layer) 18, and a fourth separator 19 that are laminated in the order stated, the protective layer 11 being the outermost layer on the observation side 5 (see [0046]). Furthermore, Watanabe et al teaches that since the base layer 17 is made from black polyethylene terephthalate (PET), it prevents reflection of light from the surface of an object and also improves apparent contrast to make an image sharper (see [0189]). It would have been obvious to one of ordinary skill in the art to modify the base layer of Yoo such that is also comprised of black PET (as taught by Watanabe et al) for the benefit of preventing reflection of light from the surface of an object, while also improving apparent contrast to make an image sharper (see [0189] of Watanabe). 
Regarding Claim 2, Yoo teaches that the total thickness of the base layer, first adhesive layer and second adhesive layer is .0001 mm (or 1 micron) to 2mm (200 microns) (see [0060]).In addition, Watanabe teaches that the total thickness of its base layer and 2 adhesive layers (one on each side of base layer) is 65 microns (with the base layer having a thickness of 25 microns and each adhesive layer having a 
Regarding Claim 3, Watanabe teaches that the total thickness of its base layer and 2 adhesive layers (one on each side of base layer) is 65 microns (with the base layer having a thickness of 25 microns (which falls within the 1-100 micron range) and each adhesive layer having a thickness of 20 microns (which falls within the 5-50 micron claimed range)) (see [0194]-[0195]). Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claims 6-7, the combination of Yoo and Watanabe et al teaches that the base layer comprises at least about 50% black PET, more specifically that the base layer consists essentially of black PET (see [0195], [0204] and Figure 1 of Watanabe et al). 

Regarding Claim 18, Yoo teaches a method comprising: forming an interposer (referred to as thin film valve 100, which is being viewed as an interposer since the valve 100 serves to supply electricity through an electric wave) (see [0105], [0195] and Figure 1A)  comprising: 
a base layer (referred to as intermediate substrate 2) having a first surface (a top surface) and a second surface (a bottom surface) opposite the first surface (see Figure 1A and [0108]-[011]);
 a first adhesive layer (referred to as first adhesive tape 1a) disposed on the first (top) surface of the base layer (see [0108], [0136] and Figure 1a) , the first adhesive layer comprising acrylic adhesive (see [0022] and [0027]);
 a second adhesive layer (referred to as second adhesive tape 2a)  disposed on the second surface of the base layer (see Figure 1a, [0110] and [0140]), the second adhesive layer comprising acrylic adhesive (see [0022] and [0027]); and 
forming a plurality of microfluidic channels (referred to as channels 22a, 22c) extending through each of the base layer, the first adhesive layer, and the second adhesive layer (see Figure 1A. [0119] and [0139]). 
In addition, Yoo teaches that fluid hole closing membrane 30 can be formed by installing at least one of black vinyl, black hot melt adhesive, black thermoplastic resin, black polyester film, black paint coated PVDF, black polyethylene film, black PET the 
Yoo does not explicitly disclose that the base layer comprises black PET. 
In the analogous art of layered devices, Watanabe et al teaches an indicator device 101, which includes a plurality of layers, including a protective layer 11, a reflective layer (hereinafter also referred to as a liquid crystalline layer or a cholesteric liquid crystalline layer) 12, a substrate layer (adherent PET layer) 13, a first pressure-sensitive adhesive layer 14, a diffractive layer 15, a second pressure-sensitive adhesive layer 16, a base layer (black-colored PET layer) 17, a third pressure-sensitive adhesive layer (attachment layer) 18, and a fourth separator 19 that are laminated in the order stated, the protective layer 11 being the outermost layer on the observation side 5 (see [0046]). Furthermore, Watanabe et al teaches that since the base layer 17 is made from black polyethylene terephthalate (PET), it prevents reflection of light from the surface of an object and also improves apparent contrast to make an image sharper (see [0189]). It would have been obvious to one of ordinary skill in the art to modify the base layer of Yoo such that is also comprised of black PET (as taught by Watanabe et al) for the benefit of preventing reflection of light from the surface of an object, while also improving apparent contrast to make an image sharper (see [0189] of Watanabe). 
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Watanabe as applied to claim 1 above, and further in view of Matsunaga et al ("High-Efficiency Single-Cell Entrapment and Fluorescence in Situ Hybridization Analysis Using a Poly(dimethylsiloxane) Microfluidic Device Integrated with a Black Poly(ethylene terephthalate) Micromesh”).
Regarding Claims 4-5, the previous combination of Yoo and Watanabe et al does not teach an interposer in which each of the first and second adhesive layers has an auto-fluorescence in response to a 532 nm excitation wavelength of less than about 
In the analogous art of layered microfluidic devices utilizing black PET layer, Matsunaga et al teaches a high-efficiency single-cell entrapment system with a (PDMS) microfluidic device integrated with a micromesh, and its application to FISH analysis. Trapped cells were uniformly arrayed on the micromesh, enabling high-throughput microscopic analysis such that when cells were introduced into the microfluidic device integrated with the black PET micromesh, approximately 70-80% of the introduced cells were successfully trapped (see introduction paragraph on p.5139). Furthermore, Matsunaga et al teaches that with its use of a black PET micromesh layer that the microfluidic device produced auto-fluorescence in response to an excitation wavelength of 530-560 nm (of which 532 nm excitation wavelength (as claimed), falls within) (see page 5141, lines 1-3 of right hand column). In addition, Matsunaga et al teaches that a wavelength of  575-675 nm (of which the claimed 635 nm falls within) may be utilized with the black PET (see page 5142, top of left hand column).It would have been obvious to one of ordinary skill in the art that since the device of Matsunaga et al utilizes a similarly structured black PET layer as that of the combination of Yoo and Watanabe et al that this device would also produce the same auto-fluorescence that is being claimed. Furthermore, it is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Watanabe et al as applied to claim 18 above, and further in view of Weisner et al (US PGPub 2017/0151584).
Regarding Claim 19, the previous combination of Yoo and Watanabe et al does not teach that the microfluidic channels are formed using a CO2 laser.
However, in the analogous art of layered resin structures, Weisner et al teaches A method providing direct access to porous three-dimensionally (3D) continuous polymer network structures and shapes by combining BCP-resol co-assembly with CO.sub.2 laser-induced transient heating. The CO2 laser source transiently heats the BCP-directed resol hybrid films to high temperatures at the beam position, inducing locally controlled resol thermopolymerization and BCP decomposition in ambient conditions. This enables shaping of BCP-directed porous resin structures with tunable 3D interconnected pores in a single process (see abstract). Furthermore, Weisner et al teaches laser-controlled pathways to complex high surface area structures including fabrication of microfluidic devices with high surface area channels and complex porous . 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Watanabe et al as applied to claim 18 above, and further in view of Stockholm et al (US PGPub 2020/0347273).
Regarding Claim 19, the previous combination of Yoo and Watanabe et al does not teach that the microfluidic channels are formed using a CO2 laser.
In the analogous art of layered devices, Stockholm et al teaches that laminate 10 or 10′ may be exposed to a source of laser electromagnetic radiation (e.g., a carbon dioxide laser, a carbon monoxide laser, a fiber laser, an exciplex laser, or an ultraviolet laser) producing radiation having a wavelength in a range of from 0.10 to 15 (in some embodiments, in a range from 0.2 to 14, 0.3 to 13, 8 to 12, or even 9 to 11) to form opening 16 through at least one of adhesive layer 14 or, if present, second release liner 18 (see [0057]). It would have been obvious to one of ordinary skill in the art to form the microfluidic channels of the previous combination by using a CO2 laser for the benefit of effectively forming openings through the adhesive layer and one of the release liners.
Regarding Claim 20, the combination of Yoo and Watanabe does not teach that the interposer further comprises a first release liner disposed on the first adhesive layer, and a second release liner disposed on the second adhesive layer; and in the step of forming the microfluidic channels, the microfluidic channels are further formed through 
Stockholm et al teaches a layered structure with a first release liner (18) disposed on the first adhesive layer (14), and a second release liner (12) and Stockholm et al also teaches that in the step of forming the microfluidic channels, the microfluidic channels are further formed through the second release liner (18) using the CO2 laser, but are not formed through the first release liner (see [0057] and Figure 1). It would have been obvious to one of ordinary skill in the art to form the microfluidic channels of the previous combination by using a CO2 laser for the benefit of effectively forming openings through the adhesive layer and only one of the release liners. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the interposer of the previous combination by incorporating release liners disposed on the first and second adhesive layers for the benefit of optimizing the properties of the adhesive layers while also enabling the adhesive layers to be released.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Watanabe et al and Stockholm et al as applied to claim 20 above, and further in view of Weisner et al (US PGPub 2017/0151584).
Regarding Claim 21, the previous combination of Yoo, Watanabe et al and Stockholm et al does not explicitly disclose that the CO2 laser has a wavelength in a range of about 5,000 nm to about 15,000 nm, and a beam size in a range of about 50 to about 150 m.
However, in the analogous art of layered resin structures, Weisner et al teaches A method providing direct access to porous three-dimensionally (3D) continuous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797